Title: To James Madison from William Lambert, 2 November 1789
From: Lambert, William
To: Madison, James


Sir,
New York, November 2d, 1789.
Mr. Reuben Burnley, having been for some time past, a Clerk in the Commissioners Office for stating the Accounts of Virginia against the United States, is desirous of continuing at the seat of the general Government after the business in which he is at present engaged, is completed, and to be employed in the Office of the Secretary of State, should Mr. Jefferson accept the appointment. As that gentleman will probably arrive in the recess of Congress, at a time when the personal application of several respectable characters in behalf of Mr. Burnley, cannot be obtained, I beg leave to request, that you will be pleased to favor him with a letter of recommendation, which by presenting at a suitable Opportunity, may secure the place he wishes to have; and if it will be any advantage to him, I can declare from my own knowledge, that he has always been attentive to his duty, and has executed the trust committed to him with fidelity. The Commissioner, under whom he has served, will at any time, give him a character which will do justice to his merits, and I flatter myself that you will, from your own observations of his conduct, and knowledge of his family and connexions, be kind enough to interest yourself in his behalf. I have the honor to be, with the highest esteem & respect, Sir, Your most Obedient humble servant,
William Lambert.
